Citation Nr: 0719562	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  95-37 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to November 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2003, the veteran provided testimony to a 
Decision Review Officer at a local hearing at the RO; a 
transcript of the hearing is associated with the claims file.  

This case was previously before the Board in June 2004, at 
which time entitlement to service connection for PTSD was 
denied.  That decision was appealed to the United States 
Court of Appeals for Veterans Claims (CAVC).  In July 2006, a 
CAVC order was issued, remanding the veteran's claim for 
reasons which will be further explained herein.

In its June 2004 decision, the Board also remanded claims for 
entitlement to service connection for a skin disorder, 
migraine headaches, memory loss, personality disorder, and 
temper trouble, eyesight trouble, hepatitis, and sinus 
problems, all claimed to be secondary to Agent Orange 
exposure in service.  The veteran was sent a letter 
concerning those claims in June 2005; however, it does not 
appear any subsequent development has been taken in 
conjunction with those claims.  Therefore, those claims are 
referred to the RO for appropriate evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.  




REMAND

The July 2006 CAVC order indicates that a remand is required 
in this case due to perceived deficiencies in the Board's 
analysis as provided in the June 2004 decision with respect 
to VA's statutory duty to assist.  Specifically, the CAVC 
order noted that VA has a duty to assist the veteran in the 
development of the claim, and concluded that the Board erred 
when it did not address whether medical records regarding the 
veteran's 45-day psychiatric hospitalization had been 
obtained and associated with the record.  

In this regard, the Board notes a January 2002 written 
statement reflects the veteran reported that he was 
hospitalized for 45 days for suicide attempts.  In addition, 
the veteran testified at the February 2003 personal hearing 
that he attended group therapy session for PTSD at the San 
Juan VA Medical Center (VAMC) on a monthly basis.  Despite 
the veteran's report of on-going psychiatric treatment, 
review of the record reveals VA has not requested VA 
treatment records in conjunction with this claim since August 
1999.  The veteran has submitted intermittent treatment 
records in support of his claim, see VA treatment records 
dated July to August 2001 and June to September 2002; 
however, VA has a duty to obtain all relevant records from 
Federal departments and agencies, including VA medical 
facilities.  Accordingly, on remand the Board will request 
that all treatment records from the San Juan VAMC dated from 
January 1999 to the present be obtained.  

In addition to the foregoing, it appears that the veteran's 
service medical and personnel records are not included in the 
claims file.  The RO has attempted to obtain the veteran's 
service records on several occasions, including in June 2003, 
April 2005 and August 2006.  An April 2005 response to the 
RO's request indicates that the service medical records and 
the veteran's DA Form 20 were mailed; however, those records 
are not included in the claims file.  The most recent request 
contains a January 2007 hand-written response that an 
additional 30 days were needed to obtain the records.  
However, there is no indication that those records were 
obtained.  Therefore, on remand the RO will be requested to 
locate the veteran's service medical records and DA Form 20 
and associate them with the claims file.  

As noted, the veteran is seeking entitlement to service 
connection for PTSD.  In order for service connection to be 
awarded for PTSD, three elements must be present: (1) a 
current medical diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a) (2006); (2) medical evidence of a causal 
nexus between current symptomatology and a claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2006); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran's DD Form 214 indicates that he served in Vietnam 
from July 1969 to July 1970 and that his military 
occupational specialty (MOS) was a carpenter.  The veteran 
has asserted that, although his MOS is not indicative of 
combat, he performed various other duties that exposed him to 
stressful events, including active combat.  At the April 2002 
VA examination, the veteran reported that he was sent to an 
Engineering Company in charge of constructing roads and 
bridges, and that they were frequently under enemy attack and 
participated in dangerous missions.  

One of the reasons the veteran's claim for service connection 
has been denied is because he has not described any specific 
stressor event to which his current symptoms can be related.  
However, review of the record reveals the veteran has 
provided at least one verifiable stressor.  A February 1996 
written statement reflects the veteran reported that he was 
assigned to the 589 C Company, 18th Brigade, Battalion 
Construction Unit.  At the February 2003 local hearing, the 
veteran testified that at least three of his comrades in his 
unit, S.R., S., and M., were killed during the truce of Ho 
Chi Minh on December 24, 1969.  See Local Hearing Transcript 
p. 14-15.  Review of the record shows the veteran previously 
reported that he was almost killed by incoming bombs and 
mortars on that same day.  See November 1996 VA outpatient 
treatment record.  The Board acknowledges that, for the most 
part, the veteran has provided general, unverifiable 
information about his claimed stressors; however, the RO has 
not attempted to verify the stressor reported to have 
occurred on December 24, 1969.  Therefore, verification must 
be attempted on remand.  

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of the type of information and evidence that was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  The Board is confident that the RO 
will effectuate the new requirements of the Court in this 
matter.

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.	Locate the veteran's service medical 
records and DA Form 20 and associate 
them with the claims file.  Any 
unsuccessful attempts to obtain these 
records must be properly documented in 
the claims file.  

2.	Request all in-patient and outpatient 
treatment records dated from January 
1999 to the present from the VA Medical 
Center in San Juan, Puerto Rico, and 
associate them with the claims file.  
Any unsuccessful attempts to obtain 
these records must be properly 
documented in the claims file.  

3.	Attempt to verify the occurrence of the 
claimed stressor with the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), particularly combat activity 
on December 24, 1969 involving the 589 
C Company, 18th Brigade, Battalion 
Construction Unit, which resulted in 
the death of the veteran's comrades 
mentioned above.  The RO should provide 
copies of pertinent parts of the 
veteran's personnel records, if 
available, including the veteran's unit 
assignment in Vietnam from July 1969 to 
July 1970.  JSRRC should be requested 
to conduct a search of all of the 
available and appropriate sources, and 
provide any pertinent information, 
including unit histories and morning 
reports for the veteran's unit of 
assignment, which might corroborate the 
claimed stressor.  Any information 
obtained should be associated with the 
claims file.  If the search efforts 
produce negative results, the claims 
file should be so documented.

4.	Thereafter, if, and only if, the 
alleged stressor is verified, schedule 
the veteran for an examination by a VA 
psychiatrist knowledgeable in 
evaluating PTSD, to determine whether 
he has PTSD under the criteria in DSM-
IV, based upon the verified stressor(s) 
only.  The examiner may request 
psychological testing in order to 
determine a diagnosis.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examination report 
should reflect that such review is 
accomplished.  A rationale should be 
provided for any opinion offered.  

5.	Thereafter, the claim of service 
connection for PTSD should be 
readjudicated with any appropriate 
notice in accordance with Dingess.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise informed.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is his 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may result in denial of the claim.  
38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



